         Case 3:18-cv-00889-DPJ-FKB Document 74 Filed 12/29/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    BYRON JOSEPH KNOX                                                               PLAINTIFF

    V.                                            CIVIL ACTION NO. 3:18-CV-889-DPJ-FKB

    DR. ANTHONY J. CHAMBERS, ET AL.                                             DEFENDANTS

                                             ORDER

         On December 4, 2020, United States Magistrate Judge F. Keith Ball entered a Report and

Recommendation [73] in this Bivens case.1 Judge Ball recommended the Court grant

Defendants’ Motion for Summary Judgment [56] based on pro se Plaintiff Byron Joseph Knox’s

failure to exhaust his administrative remedies. Knox did not file written objections to the Report

and Recommendation, and the time to do so has now expired. Having reviewed the unopposed

Report and Recommendation, the Court finds it should be adopted as its opinion.

         It is therefore ordered that the Report and Recommendation [73] of United States

Magistrate Judge F. Keith Ball is hereby adopted as the finding of this Court. Defendants’

Motion for Summary Judgment [56] is granted, and this case is dismissed with prejudice. A

separate judgment will be entered in accordance with Federal Rule of Civil Procedure 58.

         SO ORDERED AND ADJUDGED this the 29th day of December, 2020.

                                             s/ Daniel P. Jordan III
                                             CHIEF UNITED STATES DISTRICT JUDGE




1
  Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403 U.S. 388
(1971).
